IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 40014

STATE OF IDAHO,                                  )     2013 Unpublished Opinion No. 381
                                                 )
       Plaintiff-Respondent,                     )     Filed: March 1, 2013
                                                 )
v.                                               )     Stephen W. Kenyon, Clerk
                                                 )
ANDREAS AUSTIN GUTIERREZ,                        )     THIS IS AN UNPUBLISHED
                                                 )     OPINION AND SHALL NOT
       Defendant-Appellant.                      )     BE CITED AS AUTHORITY
                                                 )

       Appeal from the District Court of the Fourth Judicial District, State of Idaho, Ada
       County. Hon. Patrick H. Owen, District Judge.

       Judgment of conviction and unified sentence of fifteen years, with a minimum
       period of confinement of five years, for robbery, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Diane M. Walker, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                     Before GUTIERREZ, Chief Judge; GRATTON, Judge;
                                 and MELANSON, Judge

PER CURIAM
       Andreas Austin Gutierrez pled guilty to robbery. I.C. §§ 18-6501, 18-6502, 18-204. In
exchange for his guilty plea, a charge that Gutierrez used a firearm in the commission of the
robbery was dismissed. The district court sentenced Gutierrez to a unified term of fifteen years,
with a minimum period of confinement of five years. Gutierrez appeals.
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing


                                                1
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
       Therefore, Gutierrez’s judgment of conviction and sentence are affirmed.




                                                   2